UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7398


BILLY G. ASEMANI,

                Plaintiff – Appellant,

          v.

THE GOVERNMENT OF ISLAMIC REPUBLIC OF IRAN; THE SUPREME
LEADER OF THE ISLAMIC REVOLUTION KHAMENEI; THE ISLAMIC
REVOLUTIONARY COURT; THE MINISTRY OF INTELLIGENCE AND
SECURITY; THE COUNCIL OF GUARDIANS; THE MINISTRY OF ISLAMIC
CULTURE AND GUIDANCE; THE ISLAMIC REVOLUTIONARY GUARDS
CORPS; ALI FALLAHIAN-KHUZESTANI, Head of the Revolutionary
Guard Corps; HOGGATOL-ISLAM NAYERRI, Chief Judge of the
Islamic Revolutionary Court,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:07-cv-00693-CMH-BRP)


Submitted:   March 17, 2011                      Decided:   April 1, 2011


Before MOTZ and      KING,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy G. Asemani, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Billy G. Asemani appeals the district court’s order

denying    his   motion    for   clarification    and    for   appointment    of

counsel.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      Asemani v. The Gov’t of Islamic Rep. of Iran,

No.   1:07-cv-00693-CMH-BRP        (E.D.   Va.    Sept.    13,     2010).     We

dispense    with    oral    argument    because    the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2